UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

OLINSKY & ASSOCIATES, PLLC,

                              Plaintiff,
       vs.

                                                         5:20-CV-01142
                                                         (MAD/ATB)
MATTHEW F. NUTTING, and
THE PEOPLE'S REPRESENTATIVE, LLC,

                              Defendants.
____________________________________________

MATTHEW F. NUTTING, and
THE PEOPLE'S REPRESENTATIVE, LLC,

                              Counter-Plaintiffs,
                     vs.



HOWARD D. OLINSKY, MEGAN
WICKLUND, EDWARD WICKLUND,
JOHN MCDONOUGH, KRISTI FANELLI,
and OLINSKY & ASSOCIATES, PLLC,

                              Counter-Defendants.
____________________________________________


APPEARANCES:                                   OF COUNSEL:

BARCLAY DAMON, LLP                             JOHN JOSEPH PELLIGRA, ESQ.
Barclay Damon Tower                            MICHAEL A. OROPALLO, ESQ.
125 East Jefferson Street                      KAYLA A. ARIAS, ESQ.
Syracuse, New York 13202
Attorneys for Plaintiff and
Counter-Defendants

                                           1
LAW OFFICE OF RUI O. SANTOS, ESQ.                     RUI OLIVEIRA SANTOS, ESQ.
9 Tracy Place
Tinton Falls, New Jersey 07724
Attorneys for Defendants

OFFICE OF ROBERT E. PURCELL                           ROBERT E. PURCELL, ESQ.
211 West Jefferson Street, Suite 24
Syracuse, New York 13202
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       On September 18, 2020, Plaintiff, Olinsky & Associates, PLLC, (hereinafter "Olinsky")

filed this action against Defendants Matthew Nutting and The People's Representative, LLC,

(collectively "Defendants"). Dkt. No. 1. Plaintiff asserted claims against Defendants for

violations of the Lanham Act, including trademark infringement, unfair competition, dilution, and

cybersquatting. Id. Plaintiff also asserted claims for unfair competition, false advertising, and

deceptive business practices under New York General Business Law § 349(h) (hereinafter "N.Y.

G.B.L."). Id.

       On October 12, 2020, Defendants filed an answer to Plaintiff's complaint and asserted four

affirmative defenses and four counterclaims. Dkt. No. 9. As affirmative defenses, Defendants

asserted acquiescence, equitable estoppel, laches, and illegality. Id. at ¶¶ 125-32. Defendants

also asserted claims against Plaintiff and Counter-Defendants Howard D. Olinsky, Megan

Wicklund, Edward Wicklund, John McDonough, and Kristi Fanelli (hereinafter "Counter-

Defendants"), for violations of the Lanham Act, common law unfair competition, and violations

of N.Y. G.B.L. §§ 349, 350. Id. at ¶¶ 139-59. On November 11, 2020, Plaintiff and the Counter-
                                               2
Defendants filed a reply answer asserting the following affirmative defenses, failure to state a

claim, lack of standing, improper procedure, lack of confusion, fair use, failure to mitigate

damages, lack of damages, and reservation of affirmative defenses. Dkt. No. 12.

        On December 18, 2020, Defendants moved to strike Plaintiff and Counter-Defendants'

affirmative defenses and filed a motion for summary judgment. Dkt. Nos. 27, 29. That day,

Plaintiff filed a motion to dismiss Defendants' counterclaims. Dkt. No. 28. On January 4, 2021,

Defendants filed an opposition to Plaintiff's motion to dismiss and Plaintiff and Counter-

Defendants filed an opposition to Defendants' motion to strike and motion for summary

judgment. Dkt. Nos. 31, 32, 33. On January 8, 2021, Defendants filed a reply to Plaintiff and

Counter-Defendants' motion to dismiss, and Plaintiff filed a reply to Defendants' motion to strike

and motion for summary judgment. Dkt. Nos. 34, 35, 36.

        Currently before the Court are Defendants' motion to strike and motion for summary

judgment, and Plaintiff and Counter-Defendants' motion to dismiss. Dkt. Nos. 27, 28, 29. As set

forth below, Defendants' motion to strike is denied, Defendants' motion for summary judgment is

denied, and Plaintiff and Counter-Defendants' motion to dismiss to granted.

                                         II. BACKGROUND

        Plaintiff is a law firm organized as a professional limited liability company. Dkt. No. 1 at

¶¶ 2, 8. Plaintiff specializes in disability law and helps their clients obtain social security

disability benefits. Id. at ¶ 3. Plaintiff has advertised its disability legal services since 1997 using

the telephone number, 1.888.WIN.SSDI and website domains, www.winssdi.com and

www.windisability.com. Id. at ¶¶ 10-11; Dkt. No. 33-2 at 2. Plaintiff no longer advertises the


                                                   3
www.winssdi.com domain, but still owns it and has any communications and internet traffic

reaching that address forwarded to www.windisability.com. Id. at ¶ 12On July 31, 2020, Plaintiff

obtained a New York State Department of State Certificate of Service Mark Registration for the

1.888.WIN.SSDI. Id. at ¶ 14.

       Plaintiff employed Defendant Nutting from September 29, 2008 to April 8, 2010. Id. at ¶

15. During that time, Defendant Nutting worked as an "eligible for direct pay non-attorney." Id.

Following his employment with Plaintiff, Defendant Nutting worked for attorney Joseph Stanley.

Id. at ¶ 17. Plaintiff asserts that when Defendant Nutting resigned, he took forms, processes, and

digital books from Attorney Stanley and began advertising his disability services using

confusingly similar domain names and alpha-numeric telephone numbers as Plaintiff's number.

Id. at ¶¶ 17-19.

       Defendants advertise the number 1.833.WIN.SSDI in connection with their disability

services, which differs only by two digits from Plaintiff's. Id. at ¶ 19. Defendants also use the

website www.winssd.com, differing by only one letter from Plaintiff's website www.winssdi.com.

Id. at ¶¶ 21, 23. Plaintiff asserts that Defendants generate over $600,000 annually through their

business. Id. at ¶ 24.

       Plaintiff claims that it sent Defendants a cease and desist letter and Defendants agreed to

change their phone number, but only did so on their website. Id. at ¶¶ 25-26. Plaintiff asserts that

Defendants also advertise their services in such a way that potential clients would think that

Defendant Nutting is a lawyer. Id. at ¶ 22. Plaintiff argues that Defendants' telephone number




                                                  4
and website are virtually identical to its marks 1 and the use of them in advertisements is likely to

cause consumer confusion. Id. at ¶¶ 30-33.

                                         III. DISCUSSION

A.     Defendants' Motion to Strike

       "Federal Rule of Civil Procedure 12(f) provides that a court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Cognex

Corp. v. Microscan Sys., Inc., 990 F. Supp. 2d 408, 418 (S.D.N.Y. 2013) (quoting Burck v. Mars,

Inc., 571 F. Supp. 2d 446, 456 (S.D.N.Y. 2008)) (internal quotation marks omitted). "It is well-

established in this Circuit that '[a] motion to strike an affirmative defense under Rule 12(f) ... for

legal insufficiency is not favored.'" Id. (quoting Estee Lauder, Inc. v. Fragrance Counter, Inc.,

189 F.R.D. 269, 271 (S.D.N.Y. 1999)), vacated on other grounds, 478 U.S. 1015 (1986)).

       "'Federal courts have discretion in deciding whether to grant motions to strike.'" Town &

Country Linen Corp. v. Ingenious Designs LLC, No. 18-CV-5075, 2020 WL 3472597, *5

(S.D.N.Y. June 25, 2020) (quoting Allocco v. Dow Jones & Co., Inc., 2002 WL 1484400, *1

(S.D.N.Y. July 10, 2002)). "'[C]ourts have recognized the inherent imprecision involved in the

assertion of affirmative defenses, such that the cautious pleader is fully justified in setting up as

affirmative defenses anything that might possibly fall into that category, even though that

approach may lead to pleading matters as affirmative defenses that could have been set forth in

simple denials." Id. (quoting Orientview Techs. LLC v. Seven For All Mankind, LLC, No. 13

CIV. 0538, 2013 WL 4016302, *3 (S.D.N.Y. Aug. 7, 2013)).

1
 The Court uses the terms marks, trademarks, and service marks interchangeably as the
distinction is immaterial for the issues presented. See United States Pat. & Trademark Off. v.
Booking.com B. V., 140 S. Ct. 2298, 2303 n.2 (2020).
                                                   5
       When considering a motion to strike, the court must examine first whether the affirmative

defense has met the pleading requirements of Twombly. GEOMC Co. v. Calmare Therapeutics

Inc., 918 F.3d 92, 98 (2d Cir. 2019) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). However, "applying the plausibility standard to any

pleading is a 'context-specific' task." Id. The Second Circuit has noted that, unlike the pleader of

a complaint, "the pleader of an affirmative defense has only the 21-day interval to respond to an

original complaint." Id. "In addition, the relevant context will be shaped by the nature of the

affirmative defense." Id.

       Second, the moving party must show that "the allegations have no bearing on the issues in

the case." Id. at 97-98 (quoting S.E.C. v. McCaskey, 56 F. Supp. 2d 323, 326 (S.D.N.Y. 1999)).

And, third, the moving party must show that they "would be prejudiced by inclusion of the

defense," which "will normally depend on when the defense is presented." Id.

       In Plaintiff and Counter-Defendants' reply answer, they assert ten affirmative defenses:

failure to state a claim, lack of standing, improper procedure, no private right of action, non-use,

lack of confusion, fair use, failure to mitigate damages, lack of damages, and "reservation of

affirmative defenses." Dkt. No. 12 at ¶¶ 67-76. Defendants advance no argument in support of

their motion to strike except, "each affirmative defense is insufficiently [pled] under the

Twombly/Iqbal standard. ..." Dkt. No. 27-1 at 3. Rather, Defendants merely cite the motion to

strike standard articulated in Grimmel Industries and then state that the Second Circuit requires

more than bald assertions without supporting facts. Id. at 2-3 (citing United States v. Grimmel

Indus., LLC, No. 1:16CV1103, 2018 WL 3730856, *1 (N.D.N.Y. Aug. 6, 2018); GEOMC, 918


                                                  6
F.3d at 98).

       Plaintiff and Counter-Defendants assert that the Court should reject Defendants' motion to

strike as it is improperly pled and alleges no substantive arguments. Dkt. No. 32. Defendants

argue that simply stating "'Each of the affirmative defenses is insufficiently plead [sic]'" and

citing case law directing the Court to the standard of review for a motion to strike is sufficient to

allow the Court to engage in review of their motion. Dkt. No. 35 at 2 (quoting Dkt. No. 27-1 at

3). The Court disagrees.

       While the Court agrees that the Second Circuit has held that the pleading standards of

Twombly and Iqbal apply to affirmative defenses, the extent to which they apply is "context-

specific." GEOMC, 918 F.3d at 98. Each affirmative defense requires examination of, inter alia,

the nature of the defense, when the defense was presented, and the time the party had to craft the

defense. See id. "For example, the facts needed to plead a statute-of-limitations defense will

usually be readily available; the facts needed to plead an ultra vires defense, for example, may not

be readily known to the defendant, a circumstance warranting a relaxed application of the

plausibility standard." Id. Further, Plaintiff and Counter-Defendants' "failure-to-state-a-claim

defense is not vulnerable to motions to strike." Coach, Inc. v. Kmart Corps., 756 F. Supp. 2d 421,

432 (S.D.N.Y. 2010).

       As a motion to strike is disfavored and the review is context specific, the Court rejects

Defendants' assertion they are not required to advance any particular arguments regarding a

motion to strike.2 Trustees of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund,


2
 The Court notes that Defendants are not pro se and each are represented by two separate law
offices.
                                                7
Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. M.C.F.

Assocs., Inc., No. 20-CV-1033, 2021 WL 1199494, *2 (S.D.N.Y. Mar. 30, 2021) ("Motions to

strike affirmative defenses under Rule 12(f) are disfavored, and the standard for a plaintiff to

prevail is demanding"). "[I]t is not enough merely to mention a possible argument in the most

skeletal way, leaving the court to do counsel's work, create the ossature for the argument, and put

flesh on its bones.'" Borowski v. Mordino, No. 16-CV-00999, 2020 WL 6083425, *1 (W.D.N.Y.

Oct. 15, 2020) (quoting United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990)). Therefore,

Defendants' motion to strike is denied.

B.     Plaintiff and Counter-Defendants' Motion to Dismiss

       On October 12, 2020, Defendants filed an answer asserting counterclaims against Plaintiff

and Counter-Defendants for violations of the Lanham Act, common law unfair competition, and

violations of N.Y. G.B.L. §§ 349, 350. Id. at ¶¶ 139-59. Plaintiff and Counter-Defendants have

moved to dismiss Defendants counter-claims for failure to state a claim and for a lack of subject

matter jurisdiction. Dkt. No. 28. As set forth below, Plaintiff and Counter-Defendants' motion to

dismiss is granted.

       1. Standard of Review

       A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure tests the legal sufficiency of the party's claim for relief. See Patane v.

Clark, 508 F.3d 106, 111-12 (2d Cir. 2007) (citation omitted). In considering the legal

sufficiency, a court must accept as true all well-pleaded facts in the pleading and draw all

reasonable inferences in the pleader's favor. See ATSI Commc'ns, Inc. v. Shaar Fund, Ltd., 493


                                                  8
F.3d 87, 98 (2d Cir. 2007) (citation omitted). This presumption of truth, however, does not

extend to legal conclusions. See Iqbal, 556 U.S. at 678 (citation omitted). Although a court's

review of a motion to dismiss is generally limited to the facts presented in the pleading, the court

may consider documents that are "integral" to that pleading, even if they are neither physically

attached to, nor incorporated by reference into, the pleading. See Mangiafico v. Blumenthal, 471

F.3d 391, 398 (2d Cir. 2006) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d

Cir. 2002)).

        To survive a motion to dismiss, a party need only plead "a short and plain statement of the

claim," see Fed. R. Civ. P. 8(a)(2), with sufficient factual "heft to 'sho[w] that the pleader is

entitled to relief[,]'" Twombly, 550 U.S. at 557 (quotation omitted). Under this standard, the

pleading's "[f]actual allegations must be enough to raise a right of relief above the speculative

level," see id. at 555 (citation omitted), and present claims that are "plausible on [their] face," id.

at 570. "The plausibility standard is not akin to a 'probability requirement,' but it asks for more

than a sheer possibility that a defendant has acted unlawfully." Iqbal, 556 U.S. at 678 (citation

omitted). "Where a complaint pleads facts that are 'merely consistent with' a defendant's liability,

it 'stops short of the line between possibility and plausibility of "entitlement to relief."'" Id.

(quoting [Twombly, 550 U.S.] at 557, 127 S. Ct. 1955). Ultimately, "when the allegations in a

complaint, however true, could not raise a claim of entitlement to relief," Twombly, 550 U.S. at

558, or where a plaintiff has "not nudged [its] claims across the line from conceivable to

plausible, the[ ] complaint must be dismissed[,]" id. at 570.

        2. Violations of the Lanham Act


                                                    9
        Defendants assert that Plaintiff and Counter-Defendants violated Section 43 of the

Lanham Act, 15 U.S.C. § 1114,3 by using two domain names and a telephone number that

"constitute false, misleading, and deceptive advertising." Dkt. No. 9 at 24.

        The Lanham Act provides as follows:

                Any person who shall, without the consent of the registrant—
                (a) use in commerce any reproduction, counterfeit, copy, or
                colorable imitation of a registered mark in connection with the sale,
                offering for sale, distribution, or advertising of any goods or
                services on or in connection with which such use is likely to cause
                confusion, or to cause mistake, or to deceive ... shall be liable in a
                civil action by the registrant for the remedies hereinafter provided.

15 U.S.C. § 1114.

        "To establish a false advertising claim under Section 43(a), the plaintiff must demonstrate

that the statement in the challenged advertisement is false. 'Falsity may be established by proving

that (1) the advertising is literally false as a factual matter, or (2) although the advertisement is

literally true, it is likely to deceive or confuse customers.'" Nat'l Basketball Ass'n v. Motorola,

Inc., 105 F.3d 841, 855 (2d Cir. 1997) (quoting Lipton v. Nature Co., 71 F.3d 464, 474 (2d Cir.

1995)). The Second Circuit has provided that,

                [i]n addition to proving falsity, the plaintiff must also show that [1]
                the defendant misrepresented an inherent quality or characteristic of
                the product, . . . [2] that the defendant placed the false or misleading
                statement in interstate commerce, . . . and [3] that "the plaintiff has
                been . . . injured as a result of the misrepresentation, either by direct
                diversion of sales or by a lessening of goodwill associated with its
                products.

Merck Eprova AG v. Gnosis S.p.A., 760 F.3d 247, 255 (2d Cir. 2014) (internal quotation marks

3
 Defendants allege violations of 28 U.S.C. § 1114 in their answer. Dkt. No. 9 at ¶¶ 139-44.
Defendants clarify in their opposition to Plaintiff and Counter-Defendants' motion to dismiss that
they are alleging violations of 15 U.S.C. § 1114. Dkt. No. 31 at 5.
                                                  10
and citations omitted) (alteration in original).

       Defendants assert that Plaintiff and Counter-Defendants have violated the Lanham Act by

using false, misleading, and deceptive advertising indicating that Plaintiff could win a prospective

client's case and by using the terms "managing partner" and "partner." Dkt. No. 9 at ¶¶ 140-41;

Dkt. No. 31 at 6-7. Defendants claim that this is violates the Lanham Act because Plaintiff is an

LLC comprised of members and not partners. Id.; Dkt. No. 31 at 6-7.

       Defendants do not assert in their complaint whether they are claiming that Plaintiff and

Counter-Defendants' advertisements are literally false or that they are literally true but likely to

deceive or confuse customers. See id. In total, Defendants take issue with four statements: the

two domain names, the phone number, and Plaintiff and Counter-Defendants' use of the terms

"managing partner" and "partner." Id.

       Regarding the first set of statements, the two domain names, www.winssdi.com and

www.windisability.com, and the phone number, 1.888.WIN.SSDI, Defendants assert that they

misrepresent to consumers that they will win social security disability benefits if they hire

Plaintiff and Counter-Defendants. Dkt. No. 31 at 6-7. Defendants do not claim that these

statements are "a literal falsehood [by] claiming that a statement, [which] on its face, conflicts

with reality." Schering Corp. v. Pfizer Inc., 189 F.3d 218, 229 (2d Cir. 1999), as amended on

reh'g (Sept. 29, 1999). Thus, Defendants appear to allege that the two domain names and the

phone number are literally true but likely to deceive or confuse customers. Defendants do assert,

however, that Plaintiff and Counter-Defendants' use of the terms "managing partner" and

"partner" are literal falsities because Plaintiff is an LLC comprised of members and not partners.


                                                   11
Dkt. No. 31 at 6.

       However, Defendants do not assert any injury they suffered from the alleged statements.

The Second Circuit has "distinguished two types of false advertising cases and the presumptions

they permit: (1) 'misleading, non-comparative commercials which touted the benefits of the

products advertised but made no direct reference to any competitor's product,' and (2) 'a false

comparative advertising claim.'" Merck Eprova AG, 760 F.3d at 259 (quoting McNeilab, Inc. v.

Am. Home Prods. Corp., 848 F.2d 34, 38 (2d Cir. 1988)). "In the first type of case (i.e., non-

comparative advertising), the injury 'accrues equally to all competitors; none is more likely to

suffer from the offending broadcasts than any other. ... In those types of cases, 'some indication of

actual injury and causation' would be necessary in order to ensure that a plaintiff's injury is not

speculative." Id. (internal citation omitted).

       Defendants do not assert that Plaintiff's statements make false comparisons to their

services, nor is there any evidence in the pleadings to support such an assertion. Rather,

Defendants assert that the statements are misleading. See Dkt. No. 9 at ¶ 140. Thus, Defendants

were required to plead "'some indication of actual injury and causation.'" Merck Eprova AG, 760

F.3d at 259 (quoting McNeilab, 848 F.2d at 38). While Defendants state that they have "been

damaged and harmed, and irreparably harmed, by such violations," Defendants do not assert any

actual harm suffered. Dkt. No. 9 at ¶ 143. Defendants' claim is merely conclusory and, without

more, fails to sufficiently plead a false advertisement claim. See 3B Med., Inc. v. SoClean, Inc.,

No. 19 CIV. 3545, 2020 WL 5440440, *4 (S.D.N.Y. Sept. 8, 2020) (holding that the plaintiff's

general statement that they lost customers with statements from potential customers attached to


                                                  12
the complaint were conclusory and insufficient to make the plaintiff's injury more than merely

speculative in nature); Davis v. Avvo, Inc., 345 F. Supp. 3d 534, 544 (S.D.N.Y. 2018) (alterations

in original) (finding the plaintiff's statements to be conclusory where they alleged that "[The

defendant's] deceptive and misleading endorsements have caused Plaintiff and the Class of Non-

Paying Attorneys to lose fees and suffer reputational damage;" and "Potential clients have been

diverted by [the defendant's] false and misleading website to hire lawyers who have purchased

legal services from Plaintiff's competitors rather than Plaintiff").

       As Defendants have failed to allege any injury from Plaintiff and Counter-Defendants'

allegedly false advertisements, Defendants have not only insufficiently pled a Lanham Act

violation, but also lack standing to bring a false advertisement claim, and their claim must be

dismissed. See 3B Med., 2020 WL 5440440, at *4; Medisim Ltd. v. BestMed LLC, 910 F. Supp.

2d 591, 617 (S.D.N.Y. 2012). Defendants' claims as they relate to Plaintiff using the term

"partner" and "managing partner" are also dismissed for a lack of standing. 4

       3. Unfair Competition Claim


4
 Additionally, although unclear, to the extent that Defendants argue that Plaintiff and Counter-
Defendants' domain names, telephone number, and partnership title cause consumer confusion,
Defendants have failed to plead a Lanham Act violation. The purpose of Section 43(a) "is 'to
prevent consumer confusion regarding a product's source . . . and to enable those that fashion a
product to differentiate it from others on the market.'" EMI Catalogue P'ship v. Hill, Holliday,
Connors, Cosmopulos Inc., 228 F.3d 56, 61 (2d Cir. 2000) (quoting Centaur Commc'ns, Ltd. v.
A/S/M Commc'ns, Inc., 830 F.2d 1217, 1220 (2d Cir. 1987)). Where there is a claim of consumer
confusion with regard to association of a product with another person's mark, the central inquiry
"is the 'likelihood that an appreciable number of ordinarily prudent purchasers are likely to be
misled, or indeed simply confused, as to the source of the goods in question.'" Id. at 61-62
(quoting Mushroom Makers, Inc. v. R.G. Barry Corp., 580 F.2d 44, 47 (2d Cir. 1978)).
Defendants do not assert any claim that consumers would be confused as to the source of
Plaintiff's services. Thus, to the extent they are attempting to plead consumer confusion
regarding Plaintiff and Counter Defendants' trademarks, they are also dismissed.
                                                   13
        "The elements of unfair competition under New York State common law closely parallel

the elements of unfair competition under the Lanham Act, except that a plaintiff must show 'either

actual confusion or a likelihood of confusion, and there must be "some showing of bad faith" on

the part of the defendants.'" Sussman-Automatic Corp. v. Spa World Corp., 15 F. Supp. 3d 258,

273 (E.D.N.Y. 2014) (quoting Medisim, 910 F. Supp. 2d at 606).

        As noted previously, Defendants have failed to allege any confusion or likelihood of

confusion in their counterclaims. See Dkt. No. 9. Defendants similarly have not alleged bad faith

on behalf of Plaintiff and Counter-Defendants. See id. Thus, Defendants have failed to

sufficiently plead an unfair competition claim under New York law. See Carson Optical, Inc. v.

Prym Consumer USA, Inc., 11 F. Supp. 3d 317, 336 (E.D.N.Y. 2014) (finding that where a

plaintiff has failed to sufficiently plead a Lanham Act violation, their unfair competition claims

fail per se).5

        4. Violation of New York General Business Law Sections 349 and 350

        The New York General Business Law makes it unlawful to engage in "[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service in

[New York] state. ..." Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473, 490 (2d Cir.

2014) (citing N.Y. Gen. Bus. Law § 349(a)) (alterations in original). "To state a claim under

GBL § 349, a plaintiff 'must prove three elements: first, that the challenged act or practice was
5
 To the extent Defendants make any other arguments related to their common law unfair
competition claim they are denied as insufficiently pled. Borowski, 2020 WL 6083425, at *1
(quoting Zannino, 895 F.2d at 17); Williams, 816 Fed. Appx. at 534. While Defendants assert
that their general pleadings cover the large "breadth of activities" and that "[t]he very title of the
action for common law unfair competition speaks for itself," "courts have noted the breadth of
activities that may constitute a violation of New York common law unfair competition," and such
bald assertions are insufficient to state a claim for unfair competition. Dkt. No. 31 at 9-10.
                                                   14
consumer-oriented; second, that it was misleading in a material way; and third, that the plaintiff

suffered injury as a result of the deceptive act.'" Id. (citing Stutman v. Chemical Bank, 95 N.Y.2d

24, 29 (2000)). "To show that the challenged act or practice was consumer-oriented, a plaintiff

must show that it had 'a broader impact on consumers at large': 'Private contract disputes, unique

to the parties, for example, would not fall within the ambit of the statute. ...'" Id. (quoting

Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 25

(1995)).

       "Sections 349 and 350 are both aimed at conduct that is deceptive—i.e., conduct 'likely to

mislead a reasonable consumer acting reasonably under the circumstances.'" Colpitts v. Blue

Diamond Growers, __ F. Supp. 3d. __, 2021 WL 981455, *5 (S.D.N.Y. Mar. 16, 2021) (quoting

Oswego Laborers' Local 214 Pension Fund, 85 N.Y.2d at 26). "'The only difference between the

two is that Section 350 more narrowly targets deceptive or misleading advertisements, while

Section 349 polices a wider range of business practices.'" Id. (quoting Cline v. TouchTunes Music

Corp., 211 F. Supp. 3d 628, 635 (S.D.N.Y. 2016)).

       "'Deceptive practices' are 'acts which are dishonest or misleading in a material respect.'"

Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir. 2009) (quoting Kramer v. Pollock–Krasner

Found., 890 F. Supp. 250, 258 (S.D.N.Y. 1995)). "Deceptive acts are defined objectively [ ] as

acts likely to mislead a reasonable consumer acting reasonably under the circumstances." Id.

(quoting Boule v. Hutton, 328 F.3d 84, 94 (2d Cir. 2003)) (alterations in original) (internal

quotation marks omitted). In order to establish standing, the plaintiff's injury must have resulted

from the alleged deceptive act and the injury must be pled with specificity. See In re Whole


                                                  15
Foods Mkt. Grp., Inc. Overcharging Litig., 397 F. Supp. 3d 406, 423 (S.D.N.Y. 2019) (holding

that even a high statistical probability that the plaintiff suffered injury by the defendant was not

sufficient to establish standing).

        Defendants have arguably satisfied the first element by alleging that Plaintiff and Counter-

Defendants' statements were consumer-oriented as they appeared in advertisements and

promotional materials directed toward consumers. 6 See Karlin v. IVF Am., Inc., 93 N.Y.2d 282,

293 (1999). However, Defendants have not sufficiently pled the third element, injury.

        Defendants assert that Plaintiff and Counter-Defendants' "wrongful uses of the two

domain names and the telephone number ... (falsely) suggest that Counterclaim-Defendants, as

attorneys and as a law firm, can universally succeed or win all social security disability cases."

Dkt. No. 9 at ¶ 124. Further, Plaintiff and Counter-Defendants' "uses of the designation

'managing partner' and 'partner' ... (falsely) suggest to the public mutual bonds of loyalty,

fiduciary obligations, broad assumption of liability, and solidarity rather than an assembly of

owners or workers and (falsely) make it appear as though Counterclaim-Defendant O&A is a

relatively strong, cohesive organization." Id. at ¶ 123. As a result, Defendants claim that "[s]uch

uses have enticed and induced potential clients/customers to retain Counterclaim-Defendants and

have diverted them from hiring [Defendants]." Id. at ¶¶ 123-24.

        Defendants have failed to sufficiently plead an actual injury. Rather, Defendants only

assert speculative injuries. While Defendants claim that they have lost potential customers, such


6
 Defendants do not expressly name or assert any particular advertisements. Rather, they merely
allege the existence of the phone number 1.888.WIN.SSDI and that Plaintiff maintains the two
websites. However, Defendants admit in their answer that Plaintiff has advertised the phone
number 1.888.WIN.SSDI and maintains the two websites. Dkt. No. 9 at ¶¶ 10-11.
                                               16
bald statements are not sufficient to establish an injury. Ortho Pharm. Corp. v. Cosprophar, Inc.,

32 F.3d 690, 697 (2d Cir. 1994) ("Ortho has not shown that consumer selection of its products

was adversely affected by Cosprophar's advertisements; in addition, Ortho has not challenged the

district court's finding that it 'showed no damages whatsoever'"); see also In re Whole Foods, 397

F. Supp. 3d at 423; see also Carroll v. U.S. Equities Corp., No. 1:18CV667, 2019 WL 4643786,

*13 (N.D.N.Y. Sept. 24, 2019) ("Plaintiff's GBL § 349 allegations are little more than an

unadorned, the-defendant-harmed-me-accusation found to be insufficient ... in Iqbal").

Defendants do not identify a single customer they actually lost or any customers that were misled

by Plaintiff and Counter-Defendants such that they hired an attorney rather than a non-attorney

representative to help them obtain SSDI benefits.

       Having determined that Defendants have failed to sufficiently claim an injury, their GBL

Section 349 claim must be dismissed for a lack of standing. For those same reasons, the Court

also dismisses Defendants' GBL Section 350 claims. In re Whole Foods, 397 F. Supp. 3d at 420

("Both GBL § 349 and § 350 require that the plaintiff suffer an injury as a result of the deceptive

practice"); see also Tears v. Bos. Sci. Corp., 344 F. Supp. 3d 500, 517 (S.D.N.Y. 2018)

(dismissing both GBL Sections 349 and 350 claims where the plaintiff failed to allege an injury

under Section 349).

C.     Defendants' Motion for Summary Judgment

       Defendants have moved for summary judgment claiming that Plaintiff's trademarks are

invalid because they are deceptively misdescriptive and in violation of Plaintiff's ethical

obligations as a law firm. Dkt. No. 29. The Court disagrees.


                                                 17
       1. Standard of Review

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36–37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleadings. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56 (c), (e)).

       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court may not rely solely

on the moving party's Rule 56.1 statement; rather the court must be satisfied that the citations to

evidence in the record support the movant's assertions. See Giannullo v. City of New York, 322

F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the assertions in the

motion for summary judgment "would derogate the truth-finding functions of the judicial process

by substituting convenience for facts").

       "'Assessments of credibility and choices between conflicting versions of the events are

matters for the jury, not for the court on summary judgment.'" Jeffreys v. City of New York, 426


                                                  18
F.3d 549, 553–54 (2d Cir. 2005) (quotation omitted). "However, '[t]he mere existence of a

scintilla of evidence in support of the plaintiff's position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff." Id. at 554 (quoting Anderson,

477 U.S. at 252) (emphasis in original). "To defeat summary judgment, therefore, nonmoving

parties 'must do more than simply show that there is some metaphysical doubt as to the material

facts,' . . . and they 'may not rely on conclusory allegations or unsubstantiated speculation.'" Id.

(quotations omitted).

       2. Trademark Infringement Claim

       "To establish a trademark infringement claim under [Sections 32 or 43 of the Lanham

Act], a plaintiff must show both that it has a valid mark that is entitled to protection and that the

defendant's actions are likely to cause confusion with the plaintiff's mark." Gameologist Grp.,

LLC v. Sci. Games Int'l, Inc., 838 F. Supp. 2d 141, 152 (S.D.N.Y. 2011) (citing Morningside Grp.

Ltd. v. Morningside Cap. Grp., L.L.C., 182 F.3d 133, 137 (2d Cir. 1999)). "To succeed on a

federal claim for trademark infringement, the plaintiff must, as an initial matter, show that it has a

valid mark that is entitled to protection." Id. (citations omitted). A certificate of registration from

the United Stated Patent and Trademark Office (hereinafter "USPTO") is prima facia evidence of

exclusive ownership of a valid trademark in commerce or connection with the goods or services.

Id. (quoting 15 U.S.C. § 1057(b)).

       However, "'the presumption of an exclusive right to use a registered mark extends only to

the goods and services noted in a registration certificate.'" Id. (quoting Caché, Inc. v. M.Z. Berger

& Co., No. 99 Civ. 12320, 2001 WL 38283, *4 (S.D.N.Y. Jan. 16, 2001)). The presumption of


                                                   19
validity and the exclusive right to use the trademark similarly only extends to the goods and

services noted in a registration certificate. Id. Where the plaintiff lacks a certificate of

registration that includes the goods or services at issue, "the plaintiff has the burden of proving

that its mark is a valid trademark." Id. at 153–54 (citing Reese Publ'g Co., Inc. v. Hampton Int'l

Commc'ns, Inc., 620 F.2d 7, 11 (2d Cir. 1980)) (additional citations omitted).

       Defendants state that, "Plaintiff is a law firm based in Syracuse, New York and allegedly

owns (trademark) rights in the telephone number 1-888-WIN-SSDI and the domain names

www.winssdi.com and www.windisability.com, which Plaintiff owns and uses extensively in its

advertising." Dkt. No. 29-4 at ¶ 1. Defendants' motion does not examine the issue of ownership.

Dkt. No. 29-1. Rather, Defendants challenge the validity of the mark and assert that Plaintiff is

not entitled to enforce the mark because it is a mark that would be ineligible for registration

pursuant to 15 U.S.C. § 1052.

               a. Unlawful Trademarks

       The Lanham Act states that all trademarks that distinguish goods of one from another

shall be registered unless the mark falls into one of a few limited categories. 15 U.S.C. § 1052.

In addition to these categories, the USPTO has "consistently held that, to qualify for a federal . . .

registration, the use of a mark in commerce must be 'lawful[.]''" In Re Pharmacann LLC, 123

U.S.P.Q.2d 1122 (T.T.A.B. 2017) (quoting In re JJ206, LLC, 120 U.S.P.Q.2d 1568, 1569

(T.T.A.B. 2016)). "Thus, for a mark to be eligible for federal registration, 'any goods or services

for which the mark is used must not be illegal under federal law.'" Id. at *3 (quoting In Re

Morgan Brown, 119 U.S.P.Q.2d 1350 (T.T.A.B. 2016)).


                                                  20
               Generally, the USPTO presumes that an applicant's use of a mark in
               commerce is lawful under federal law. Thus, registration generally
               will not be refused based on unlawful use in commerce unless
               either (1) a violation of federal law is indicated by the application
               record or other evidence, such as when a court or a federal agency
               responsible for overseeing activity in which the applicant is
               involved, and which activity is relevant to its application, has issued
               a finding of noncompliance under the relevant statute or regulation,
               or (2) when the applicant's application-relevant activities involve a
               per se violation of a federal law.

Brown, 119 U.S.P.Q.2d 1350, at *2 (T.T.A.B. 2016) (citing Kellogg Co. v. New Generation

Foods Inc., 6 U.S.P.Q.2d 2045, 2047 (T.T.A.B. 1988)).

       Defendants assert that Plaintiff's trademark is illegal because it is in violation of Plaintiff's

obligations as a law firm pursuant to the New York Rules of Professional Conduct. This

argument is unconvincing. The lawfulness requirement only pertains to obligations imposed by

federal law. See id. Defendants do not assert any law, let alone any federal law, that Plaintiffs

have violated. The New York Rules of Professional Conduct (hereinafter "NYRPC") are not

laws; rather, they are rules that attorneys admitted in the state of New York agree to follow in

exchange for the privilege of practicing law. Indeed, a violation of these rules will not create

liability to a third party where such a right does not otherwise exist at law. Shapiro v. McNeill, 92

N.Y.2d 91, 97 (1998).7 To the extent that Defendants assert that Plaintiff's trademarks are in

violation of the Lanham Act and therefore prohibited from registration and enforcement, their

argument is misplaced for the reasons set forth below.




7
 The Parties dispute whether the NYRPC bars Plaintiff from using the the marks. Dkt. No. 29-1
at 4-5; Dkt. No. 33 at 8. Having determined that NYRPC does not have any bearing on this case,
the Court will not examine this issue any further.
                                                 21
               b. Deceptively Misdescriptive Trademarks8

       The Lanham Act directs the United States Patent and Trademark Office not to trademark

any requested trademark that, "when used on or in connection with the goods of the applicant is ...

deceptively misdescriptive of them." 15 U.S.C. § 1052(e). "'[I]n order for a term to misdescribe

goods or services, the term must be merely descriptive, rather than suggestive, of a significant

aspect of the goods or services which the goods or services plausibly possess but in fact do not.'"

J.T. Colby & Co. v. Apple Inc., No. 11 CIV. 4060, 2013 WL 1903883, *9 (S.D.N.Y. May 8, 2013)

(quoting In Re Phillips-Van Heusen Corp., 63 U.S.P.Q.2d 1047 (T.T.A.B. 2002)). "A term is

descriptive if it forthwith conveys an immediate idea of the ingredients, qualities or

characteristics of the goods." West & Co. Inc. v. Arica Inst., Inc., 557 F.2d 338, 342 (2d Cir.

1977) (quoting Stix Prods., Inc. v. United Merchs. & Mfrs., Inc., 295 F. Supp. 479, 488 (S.D.N.Y.

1968)). "A descriptive mark is entitled to trademark protection only if 'the descriptive meaning of

a word becomes subordinate and the term instead becomes primarily a symbol of identification.'"

J.T. Colby, 2013 WL 1903883, at *6 (citing PaperCutter, Inc. v. Fay's Drug Co., Inc., 900 F.2d

558, 562 (2d Cir. 1990)).

       A suggestive mark, however, cannot be classified as deceptively descriptive. J.T. Colby
8
 Defendants assert that Plaintiff's marks cannot be enforced because they are deceptive. Dkt.
No. 29-1 at 6-8. While Defendants reference 15 U.S.C. § 1052(a) which bars deceptive marks,
Defendant cites only to caselaw that references 15 U.S.C. § 1052(c), which bars deceptively
misdescriptive trademarks. Defendants' motion lacks any substantive analysis regarding
whether Plaintiff's marks are deceptive beyond merely citing caselaw, Defendants' motion
appears to argue that Plaintiff's mark is deceptively misdescriptive rather than merely
deceptive. Regardless, the standard for deceptive and deceptively misdeceptive marks is the
same. See City of London Distillery, Ltd., No. 91235280, 2020 WL 7258359, *22 (T.T.A.B.
Dec. 8, 2020) (citing In re Cal. Innovations Inc., 329 F.3d 1334, 66 U.S.P.Q.2d 1853, 1856-57
(Fed. Cir. 2003)); see also W. Clay Mackey v. Lawson's Finest Liquids, LLC, No. 91220846,
2020 WL 7861235, *22 (T.T.A.B. Dec. 7, 2020).
                                                22
& Co., 2013 WL 1903883, at *6. "A term is suggestive if it requires imagination, thought and

perception to reach a conclusion as to the nature of goods." West & Co., 557 F.2d at 342 (quoting

Stix Products, 295 F. Supp. 479, 488 (S.D.N.Y. 1968)). "The distinction, while not always

readily apparent, is important, because those which are descriptive may obtain registration only if

they have acquired secondary meaning, while suggestive terms are entitled to registration without

such proof." West & Co., 557 F.2d at 342.

       "A mark is classified as deceptively misdescriptive by the PTO when the term (1)

misdescribes the goods or services; and (2) consumers are likely to believe the

misrepresentation." J.T. Colby & Co., 2013 WL 1903883, at *9 (citing In Re Phillips–Van

Heusen Corp., 63 U.S.P.Q.2d 1047). Not only is a misdescriptive mark barred from registration,

it cannot gain distinctiveness and be enforced against others beyond any rights conveyed under

common law. See In re Budge Mfg. Co., Inc., 857 F.2d 773, 777 (Fed. Cir. 1988); Real Foods Pty

Ltd. v. Frito-Lay N. Am., Inc., 906 F.3d 965, 972, n.3 (Fed. Cir. 2018) (quoting In re Am. Fertility

Soc., 188 F.3d 1341, 1343 (Fed. Cir. 1999)).

       Thus, to establish that a mark is misdescriptive at summary judgment, the moving party

must establish that the plaintiff's mark was descriptive and not merely suggestive, and that the

trademark misdescribed the goods. See J.T. Colby & Co, 2013 WL 1903883, at *6-10. The

burden would then shift to the plaintiff to establish secondary meaning. See id. at *7.

       Plaintiff asserts that Defendants' motion for summary judgment should be denied foremost

because Defendants have failed to meet their burden of establishing that there is no issue of

material fact since Defendants have not made any substantive argument but have only quoted


                                                 23
case law. Dkt. No. 33 at 5-7. The Court agrees.

       Whether a mark is descriptive or suggestive is fact intensive and has been described by the

Second Circuit as "the broad middle ground where most of the trademark battles are fought."

West & Co., 557 F.2d at 342. Where a mark is found to be descriptive, the Court must engage in

review of the "rigorous evidentiary requirements" to determine whether the mark has acquired

secondary meaning.9 20th Century Wear, Inc. v. Sanmark-Stardust, Inc., 815 F.2d 8, 10 (2d Cir.

1987) (citation omitted).

       Defendants merely assert that Plaintiff's "trademark [is] per se . . . illegal[] when used

with Plaintiff's legal services, and therefore a nexus between the trademark and the misleading,

deceptive, unethical, illegal activity indisputably exists. Thus, Plaintiff has no rights in the

telephone number or the domain names that can be enforced against Defendants." Dkt. No. 29-1

at 8. However, Defendants support this argument by claiming that Plaintiff's trademark is

"illegal" because it violates Plaintiff's ethical obligations as a law firm under the NYRPC.

       Having determined that the NYRPC has no applicability to this case, it certainly cannot

stand that it creates a per se violation of the Lanham Act. Notably, Defendants have not

presented the Court with any authority that the Lanham Act, and the rights conveyed by it, are at

all dependent on the origin of the service. That is, there is nothing in the Lanham Act that

indicates that professional rules of ethics of any profession—that are not otherwise codified in

federal law—limit what an individual or business may trademark. Any limitations regarding
9
 The Court notes that had Defendants raised the issue of descriptiveness, it would have been
Plaintiff's burden to establish secondary meaning. See J.T. Colby & Co., 2013 WL 1903883, at
*7 ("The party claiming trademark infringement bears the burden of proving secondary meaning,
a task that 'entails vigorous evidentiary requirements'") (citation omitted). However, Defendants
did not discuss this issue and the Court will not craft such an argument on their behalf.
                                                  24
these rights based on the NYRPC should be addressed with the grievance committee.

       Defendants' reliance on Cochran Firm is misplaced. There, the Ninth Circuit held that the

district court did not err by using the California's Rules of Professional Conduct's definition of a

law firm "merely [as a] helpful" way to define a law firm. Cochran Firm, P.C. v. Cochran Firm

L.A. LLP, 641 Fed. Appx. 749, 750 (9th Cir. 2016). Additionally, the district court did not

examine the Lanham Act in the case the Ninth Circuit was reviewing, but the doctrine of unclean

hands. Cochran Firm, P.C. v. Cochran Firm L.A., LLP, No. CV 12-5868, 2015 WL 12656954,

*8 (C.D. Cal. May 12, 2015). Finally, the conduct described in Cochran Firm, is more akin to

fraud than to a rule violation as, there, a network of connected law partners advertised their

services as a nationwide law firm to potential clients. See Cochran Firm, 641 Fed. Appx. at 750

(quoting Cochran Firm, 2015 WL 12656954, at *8).

       Defendants simply do not discuss any of the actual elements of their claim that Plaintiff's

mark is misdescriptive. Rather, Defendants seemingly boast that they are permitted to engage in

what they feel is unethical behavior10 and then start and end the discussion of misdescriptiveness
10
  Defendants' arguments to the Court hinge on the fact that the term "win" is misleading and
misdescriptive despite the fact that they too use a telephone number and domain name using
almost the exact same language. See Dkt. No. 9 at ¶¶ 20, 21; Dkt. No. 29 at 4 ("Plaintiff’s use of
the telephone number and domain names are clearly deceptive and misleading for they errantly
imply that the law firm can win a client’s case regardless of the facts – just hire the law firm to
handle your case and you will win"). To seemingly avoid admitting to the Court that they too
engage in behavior they find deceptive and misleading, Defendants remind the Court that they are
not attorneys and therefore have no duty to refrain from using deceptive and misleading marks.
Dkt. No. 9 ([Defendant TPR] principal and owner is Defendant Nutting, who has at all relevant
times been a licensed SSD Practitioner, which means that he is licensed and permitted to
represent people in connection with presenting and prosecuting disability claims before the Social
Security Administration (hereinafter "SSA"). [Defendant TPR] has never employed an attorney
or had an attorney act as [Defendant TPR's] agent. Consequently, neither [Defendant TPR] nor
Defendant Nutting has ever been bound to abide by the ethical or other rules governing attorney
conduct as implemented by New York State"). Dkt. No. 9 at ¶ 90.
                                                  25
by merely presenting the Court with cases that take up the issue and leave the Court to do the rest.

However, the Court rejects Defendants invitation to engage in the discussion of the elements of

misdescriptiveness on their behalf and simply rejects this argument based on its significant

pleading deficiencies. Borowski, 2020 WL 6083425, at *1 (quoting Zannino, 895 F.2d at 17);

Williams, 816 Fed. Appx. at 534.

          Defendants' motion to for summary judgment as to Plaintiff's trademark infringement

claims is therefore denied.

          2. Defendants' Motion for Summary Judgement as to Their Cross Claims

          To the extent that Defendants have moved for summary judgment as to their

counterclaims, their motion is denied as moot as all of their counterclaims have been dismissed.

                                          IV. CONCLUSION


          After carefully reviewing the entire record in this matter, the parties' submissions and the

applicable law, the Court hereby

          ORDERS that Defendants' motion to strike (Dkt. No. 27) is DENIED; and the Court

further

          ORDERS that Plaintiff and Counter-Defendants' motion to dismiss (Dkt. No. 28) is

GRANTED; and the Court further

          ORDERS that Defendants' motion for summary judgment (Dkt. No. 29) is DENIED; and

the Court further




                                                   26
       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.


IT IS SO ORDERED.

Dated: July 2, 2021
       Albany, New York




                                               27
